TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00330-CR


Michael Dillon Romine, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 5020096, HONORABLE JON N. WISSER, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record was originally due to be filed on June 9, 2003.  After being
notified that the record was overdue, the court reporter requested an extension of time to August 8,
2003, which was granted.  The record still has not been received.
The court reporter for the 299th District Court, Mr. Leon Justice, is ordered to file the
reporter's record no later than November 7, 2003.  No further extension of time will be granted.  See
Tex. R. App. P. 37.3(a)(2).
It is ordered October 24, 2003.

Before Justices Kidd, B. A. Smith and Puryear
Do Not Publish